Citation Nr: 0522396	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial evaluation greater than 30 
percent for bladder cancer, status post radical cystectomy 
with urinary diversion, from November 1, 1999.

2.  Entitlement to an initial compensable rating for 
service-connected erectile dysfunction, with penile implant, 
and left epidydymectomy.

3.  Entitlement to an initial compensable rating for 
service-connected ventral hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a May 2003 appellate decision 
of the Board and granted the veteran service connection and a 
30 percent evaluation for bladder cancer, status post radical 
cystectomy with urinary diversion, effective from November 1, 
1999 (the date of his original claim for VA compensation for 
this disability).

The issues addressed in the REMAND portion of the decision 
below regarding entitlement to initial compensable 
evaluations effective from November 1, 1999, for service-
connected erectile dysfunction with penile implant and left 
epididymectomy and ventral hernia are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  For the period from November 1, 1999 to January 5, 2005, 
the veteran's service-connected bladder cancer, status post 
radical cystectomy with urinary diversion, was manifested by 
obstructed voiding manifested by urinary retention requiring 
catheterization through a stoma to pass urine.

2.  For the period commencing on January 6, 2005, onwards, 
the veteran's service-connected bladder cancer, status post 
radical cystectomy with urinary diversion, was manifested by 
post-surgical urinary diversion requiring the use of a 
catheter and wearing absorbent pads that require changing 
more than four times per day.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 
percent for bladder cancer, status post radical cystectomy 
with urinary diversion, for the period from November 1, 1999 
to January 5, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7528 (2004).

2.  The criteria for a 60 percent evaluation for bladder 
cancer, status post radical cystectomy with urinary 
diversion, for the period commencing on January 6, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA as it relates to 
the issue of rating his service-connected bladder cancer, 
status post radical cystectomy with urinary diversion, in 
correspondence dated in September 2003 and January 2004, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
medical records pertaining to his claim for Social Security 
Administration disability benefits and his treatment for 
bladder cancer for the period from 1983 to 2005 have been 
obtained and associated with the evidence.  He has also been 
provided with a VA examination that addressed the increased 
rating claim on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The history of the veteran's service-connected bladder cancer 
shows that in June 1983 a large papillary carcinoma of his 
urinary bladder was discovered.  The prognosis at the time 
was that the bladder cancer would be terminal without radical 
therapy.  In August 1983 he underwent a total cystectomy and 
ileal conduit procedure.  Additional procedures included a 
left urethral implant with subsequent conversion to an 
Indiana pouch in 1992, several stoma revision procedures, a 
penile implant in 1984 and an incisional hernia repair in 
1996.  (The issues regarding the level of impairment 
associated with the penile implant and the hernia repair are 
not presently in appellate status.)  The veteran also 
experienced chronic urinary tract infections.  The pertinent 
medical records addressing the degree of impairment imposed 
by the bladder cancer, status post radical cystectomy with 
urinary diversion, for the period commencing on November 1, 
1999, includes VA medical treatment reports dated from 2002 - 
2005.  These show that the veteran's bladder cancer residuals 
were primarily manifested by his use of a catheter to pass 
urine via a stoma.  VA examination of April 28, 2004, shows 
that he encountered some urinary leakage and avoided wearing 
light-colored clothing so that the leak would not be as 
visible, but he did not wear a pad.  The examiner observed 
little leakage.  The records do not show any objective 
indication of recurring leakage problems until a VA treatment 
report dated January 6, 2005, which shows that the veteran 
was prescribed abdominal absorbent pads to catch urinary 
leakage and was instructed to change the pad once every three 
hours.  

Analysis

The Board notes that this case is based on an appeal of a May 
2003 RO decision, which had granted the veteran service 
connection and a 30 percent evaluation for bladder cancer, 
status post radical cystectomy with urinary diversion, 
effective from November 1, 1999, the date on which he filed 
his claim for service connection for this specific 
disability.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected genitourinary disability for 
separate periods of time, from November 1, 1999, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the veteran seeks an initial evaluation greater 
than 30 percent, the Board will only discuss the pertinent 
rating criteria that address the requirements for assignment 
of a rating at or above 30 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

Malignant neoplasms of the genitourinary system such as the 
veteran's bladder cancer are rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  For inactive cancer following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, if there has been no local 
reoccurrence or metastasis, the bladder cancer is to be rated 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  As will be discussed in the 
evidence below, the veteran's bladder cancer, status post 
radical cystectomy with urinary diversion, is primarily 
manifested by a voiding dysfunction.  The applicable criteria 
to rate this disability is contained in 38 C.F.R. § 4.115a:

Diseases of the genitourinary system generally 
result in disabilities related to renal or 
voiding dysfunctions, infections, or a 
combination of these.  The following section 
provides descriptions of various levels of 
disability in each of these symptom areas.  Where 
diagnostic codes refer the decisionmaker to these 
specific areas [of] dysfunction, only the 
predominant area of dysfunction shall be 
considered for rating purposes.  Since the areas 
of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

For rating impairment due to voiding dysfunction, 
rate the particular condition as urine leakage, 
frequency, or obstructed voiding.

When the evidence demonstrates continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring 
the use of an appliance or the wearing of 
absorbent materials which must be changed more 
than 4 times per day, assignment of a 60 percent 
evaluation is warranted.
When the evidence demonstrates continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring 
the wearing of absorbent materials which must be 
changed 2 to 4 times per day, assignment of a 40 
percent evaluation is warranted.

For obstructed voiding manifested by urinary 
retention requiring intermittent or continuous 
catheterization, assignment of a 30 percent 
evaluation is warranted.

38 C.F.R. § 4.115a
  
Applying the facts of the case to the applicable rating 
criteria, the Board finds that the veteran's bladder cancer, 
status post radical cystectomy with urinary diversion, was 
manifested by his need to use a catheter to pass urine 
through a surgically created stoma for the period from 
November 1, 1999 to January 5, 2005.  During this period, the 
evidence does not objectively demonstrate that he experienced 
urinary leakage problems associated with his stoma and 
catheter that required with absorbent patches to staunch the 
uncontrolled excess flow.  As noted on VA examination in 
April 2004, the examining physician detected little leakage 
from the veteran's stoma.  Therefore, the criteria for an 
evaluation greater than 30 percent on the basis of urine 
leakage was not met during this period.

The VA treatment report of January 6, 2005, however, 
objectively demonstrates that the veteran's urinary diversion 
was manifested by urine leakage of such severity that he 
needed to be prescribed absorbent pads to control his 
symptoms, with instructions to change his pads once every 
three hours.  Although it is not clear from the record 
whether or not the pads needed to be changed during daylight 
waking periods only, or throughout the entire course of the 
24-hour day, the Board will confer the benefit of the doubt 
to the veteran and interpret the evidence in the most 
favorable manner for his claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board finds that it is factually ascertainable 
that, as of January 6, 2005,  the veteran requires the use of 
absorbent pads to control urinary leakage associated with his 
service-connected bladder cancer, status post radical 
cystectomy with urinary diversion, and that he must change 
these pads once every three hours, which translates to eight 
times per 24-hour day.  This meets the criteria for a 60 
percent evaluation, effective January 6, 2005, for bladder 
cancer, status post radical cystectomy with urinary 
diversion.


ORDER

An increased initial evaluation greater than 30 percent for 
bladder cancer, status post radical cystectomy with urinary 
diversion, for the period from November 1, 1999 to January 5, 
2005 is denied.

A 60 percent evaluation for bladder cancer, status post 
radical cystectomy with urinary diversion, for the period 
commencing on January 6, 2005 is granted, subject to the laws 
and regulations governing the payment of monetary awards.


REMAND

A review of the claims file shows that in a July 2004 
decision, the RO, inter alia, granted the veteran's claims of 
entitlement to service connection for erectile dysfunction 
with penile implant and left epididymectomy, and service 
connection for a ventral hernia.  A noncompensable evaluation 
was assigned for both disabilities, with an effective date 
for both the rating and the award of service connection of 
November 1, 1999, based upon the date he filed his original 
claims for VA compensation for these disabilities.  Notice of 
this decision and the veteran's appellate rights were sent to 
him in August 2004.  In September 2004, the veteran submitted 
a notice of disagreement with respect to the noncompensable 
evaluations assigned to each disability in that decision.  
However, a statement of the case addressing these issues was 
not furnished to the veteran.  Accordingly, a statement of 
the case addressing the specific issues of entitlement to an 
initial compensable evaluation for impairment due to erectile 
dysfunction with penile implant and left epididymectomy, and 
impairment due to ventral hernia, must be furnished by the RO 
to the veteran in response to the timely notice of 
disagreement.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this case is remanded for the following actions:

The RO must provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to an 
initial compensable evaluation for 
erectile dysfunction with penile implant 
and left epididymectomy from November 1, 
1999, and entitlement to an initial 
compensable evaluation for ventral hernia 
from November 1, 1999.  The veteran must 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of both of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2004).  
Only if a timely substantive appeal is 
filed with respect to these issues, 
subject to current appellate procedures, 
should the case be returned to the Board 
for further appellate consideration in 
this regard.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


